                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          OCALA DIVISION

JOHN EAGLESTON,

             Petitioner,

v.                                Case No. 5:17-cv-512-Oc-33PRL


SECRETARY, DEPARTMENT OF
CORRECTIONS, et al.,

             Respondents.

______________________________/

                                ORDER

     This cause is before the Court on John Eagleston’s pro

se 28 U.S.C. § 2254 Petition for writ of habeas corpus, filed

on October 16, 2017. (Doc. # 1). The Secretary of the Florida

Department of Corrections and the Attorney General for the

State   of   Florida,   as   respondents,   filed   a   response   in

opposition on March 5, 2018. (Doc. # 11). Eagleston filed a

reply on April 27, 2018. (Doc. # 15). Upon review, the

Petition must be dismissed as time-barred.

I.   Background

     In June 2013, Eagleston entered a plea of nolo contendere

to robbery with a deadly weapon and first-degree murder before

a Florida state court. (Doc. # 12-1 at 18-21, 23). As part of

Eagleston’s plea agreement, he was to be adjudicated guilty


                                  1
of those offenses and the State would recommend two concurrent

terms of life in prison. (Id. at 23, 37-38). The plea was

accepted and, on June 28, 2013, Eagleston was sentenced to

life imprisonment. (Id. at 47-53). Eagleston did not file a

direct appeal.

     On February 13, 2017, Eagleston filed a pro se motion

for post-conviction relief in state court. (Id. at 59-65). In

that motion, Eagleston argued that his motion was timely filed

in light of the Supreme Court’s 2016 decision in Hurst v.

Florida,   136    S.   Ct.   616   (2016),   and   that    Hurst   applied

retroactively. 1 (Id.).

     After accepting briefing from the parties, the state

trial court entered an order on April 10, 2017, denying the

motion for post-conviction relief. (Id. at 84-85). Eagleston

appealed   this    decision,       unsuccessfully,   and    the    mandate

issued on September 1, 2017. (Id. at 108, 111, 113). Eagleston

then filed the instant Section 2254 Petition on October 16,

2017. (Doc. # 1).




1 In Hurst, the Supreme Court held that Florida’s capital
sentencing scheme – under which a jury made an advisory
recommendation on sentencing to a judge, but the judge made
the critical findings needed to impose a death sentence – was
unconstitutional. See 136 S. Ct. at 622.


                                      2
II.   Discussion

      Section 2254 petitions must be filed within one year of

the   latest   of:      (1)    the       date     on    which       the     judgment   of

conviction becomes final; (2) the date any unconstitutional

government impediment precluding the movant from making a

motion is removed; (3) “the date on which the constitutional

right   asserted     was      initially          recognized          by     the    [United

States] Supreme Court, if the right has been newly recognized

by the Supreme Court and made retroactively applicable to

cases on collateral review”; or (4) the date on which the

facts   supporting       the       claim        or     claims       could    have     been

discovered through the exercise of due diligence. 28 U.S.C.

§ 2244(d)(1).

      Here,    because        he     did        not    take     a    direct        appeal,

Eagleston’s conviction became final on July 29, 2013. See

Gonzalez v. Thaler, 565 U.S. 134, 154 (2012) (holding that

“with respect to a state prisoner who does not seek review in

a State’s highest court, the judgment becomes ‘final’ under

§   2254(d)(1)(A)       when       the     time       for    seeking        such    review

expires[.]”); Fla. R. App. P. 9.140(b)(3) (allowing 30 days

for defendants to file a notice of appeal).

      Notably,     in    his       Section            2244    Petition,       Eagleston

concedes that his Petition is untimely “based on the time


                                            3
when his judgment and sentence became final.” (Doc. # 1 at

7). Rather, he argues that his Petition is timely because he

filed it within one year of the Florida Supreme Court’s

decision in Mosley v. State, 209 So. 3d 1248 (Fla. 2016),

which    made   Hurst    retroactive          in    certain    cases.    (Id.).

Eagleston’s argument, however, fails for two reasons.

       First, the Supreme Court’s decision in Hurst was issued

on January 12, 2016. Eagleston did not file his federal habeas

petition until more than a year later, in October 2017.

However, the Court recognizes that “[t]he time during which

a properly filed application for State post-conviction or

other    collateral     review    with        respect   to     the   pertinent

judgment or claim is pending shall not be counted toward any

period of limitation” under Section 2244(d). 28 U.S.C. §

2244(d)(2). The problem for Eagleston is that he did not file

his state post-conviction motion until February 13, 2017,

also more than one year after Hurst. (Doc. # 12-1 at 59-65).

When the federal limitations period has already expired, a

state motion for post-conviction relief will not serve to

toll the time under Section 2244(d)(2). Tinker v. Moore, 255

F.3d    1331,   1333    (11th    Cir.       2001)   (holding    that    Florida

prisoner’s state post-conviction motion, which was filed one

year and four months after judgment became final, did not


                                        4
toll the one-year limitations period to file his federal

habeas petition). As the Eleventh Circuit has explained,

state court petitions that are filed following the expiration

of the federal limitations period “cannot toll that period

because there is no period remaining to be tolled.” Id.

(citation and internal quotation marks omitted).

     Second, petitioners may start the statute-of-limitations

clock    on    the   date   on   which   a   constitutional    right    was

initially recognized by the Supreme Court, only if “the right

has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review.” 28

U.S.C.    §    2244(d)(1)(C)     (emphasis    added).   As    an   initial

matter, to the extent Eagleston argues that the Florida

Supreme       Court’s   decision   in    Mosley   started    the   Section

2244(d)(1) clock, he is mistaken because that statute only

applies to new rules of constitutional law announced by the

United States Supreme Court. See Alvarez v. Crews, No. 13-

60664-CIV, 2014 WL 29592, at *5 (S.D. Fla. Jan. 3, 2014)

(explaining      that   Section    2244(d)(1)(C)     only    pertains   to

opinions issued by the United States Supreme Court).

     Further, after the parties completed their briefing in

this case, the Eleventh Circuit determined that the rule

announced in Hurst is not retroactively applicable under


                                     5
Teague v. Lane, 489 U.S. 288 (1989). Knight v. Fla. Dep’t of

Corrs., 936 F.3d 1322, 1336-37 (11th Cir. 2019). Thus, because

the Hurst rule is not retroactive, Eagleston cannot use the

date that the Supreme Court issued its ruling in Hurst as the

starting    point      for   the     applicable        one-year      limitations

period. See 28 U.S.C. § 2244(d)(1)(C).

     The Eleventh Circuit in Knight specifically addressed

the Florida Supreme Court’s Mosley decision, explaining that

in   Mosley    the       Florida     Supreme     Court    applied        its    own

retroactivity standard, which is broader than the Teague

standard, and thus the Mosley decision has no bearing on the

question of whether Hurst is retroactively applicable in

federal proceedings. Knight, 936 F.3d at 1332-34 (“[T]hat

state-law     retroactivity        determination        [in    Mosley]    has    no

significance in federal court. . . . So Florida may design

and apply its retroactivity principles as generously as it

wishes. But notwithstanding Florida’s decision to apply Hurst

. . . retroactively as a matter of state law, as a federal

court we are required to perform the Teague analysis to

determine whether prisoners can receive retroactive relief

under   federal       law.”).      Because     Hurst    has    not    been     made

retroactive      to      cases      on       collateral       review,     Section

2244(d)(1)(C)       is    not      applicable,     and    the     Petition       is


                                         6
untimely.

     For these reasons, Eagleston’s Section 2244 Petition is

untimely and must be dismissed.

III. Certificate of Appealability and Leave to Appeal In
     Forma Pauperis Denied

     The    Court   declines   to   issue   a   certificate      of

appealability   because   Eagleston   has   failed   to   make    a

substantial showing of the denial of a constitutional right

as required by 28 U.S.C. § 2253(c)(2). Nor will the Court

authorize Eagleston to proceed on appeal in forma pauperis

because such an appeal would not be taken in good faith. See

28 U.S.C. § 1915(a)(3).

     Accordingly, it is now

     ORDERED, ADJUDGED, and DECREED:

     John Eagleston’s pro se 28 U.S.C. § 2254 Petition for

writ of habeas corpus (Doc. # 1) is DISMISSED as time-barred.

The Clerk is directed to enter judgment against Eagleston and

thereafter close this case.

     DONE and ORDERED in Chambers in Tampa, Florida, this

19th day of February, 2020.




                               7
